Motion Granted; Appeal Dismissed and Memorandum Opinion filed July 7,
2015.




                                     In The

                      Fourteenth Court of Appeals

                              NO. 14-15-00516-CV


                          LUIS MARTINEZ, Appellant

                                        V.

                     ULRICA CUTAIA MARTINEZ, Appellee

                     On Appeal from the 312th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2013-45183


                 MEMORANDUM                     OPINION

      This is an appeal from a judgment signed February 27, 2015. On June 24,
2015, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                                   PER CURIAM

Panel consists of Chief Justice Frost and Justices Jamison and Busby